DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            PATRICK HOUSER,
                                Appellant,

                                       v.

                           STATE OF FLORIDA,
                                Appellee.

                                 No. 4D14-1551

                                 [April 8, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Matthew I. Destry, Judge; L.T. Case No.
13002950CF10A.

   Carey Haughwout, Public Defender, and Amy Lora Rabinowitz,
Assistant Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Catherine Linton,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Johnson v. State, 648 So. 2d 263, 263 (Fla. 5th DCA
1994) (“Where the mistake or misunderstanding in entering a plea is
attributable to the defendant, it is not error for the court to refuse to allow
withdrawal of it.”) (citation omitted).

GERBER, LEVINE and FORST, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.